SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

481
TP 14-01811
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF RICARDO RICHARDS, PETITIONER,

                      V                                           ORDER

THOMAS STICHT, SUPERINTENDENT, GOWANDA
CORRECTIONAL FACILITY AND ANTHONY J. ANNUCCI,
ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT
OF CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENTS.


RICARDO RICHARDS, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [M. William
Boller, A.J.], entered June 17, 2014) to review a determination of
respondents. The determination found after a tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    May 1, 2015                          Frances E. Cafarell
                                                 Clerk of the Court